Case 0:18-cv-61828-WPD Document 93 Entered on FLSD Docket 08/27/2019 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                           CASE NO. 18-61828-CIV-WPD/LSS


  AMGEN INC. and AMGEN
  MANUFACTURING, LIMITED,

                       Plaintiffs,               ORDER GRANTING STIPULATION
                                                 AND UNOPPOSED MOTION FOR
        v.                                       SUBSTITUTION OF PARTIES

  APOTEX INC. and APOTEX CORP.,

                       Defendants.


         THIS CAUSE has come before the Court upon Amgen Inc. and Amgen Manufacturing,

  Limited’s (together, “Amgen”), Apotex Inc. and Apotex Corp.’s (together, “Apotex”), and Accord

  BioPharma’s (collectively, “the Parties”) Stipulation and Apotex’s Unopposed Motion For

  Substitution of Parties. [DE 92]. Upon reviewing the Stipulation and Unopposed Motion For

  Substitution of Parties, and being otherwise fully advised in the premises, it is ORDERED and

  ADJUDGED that the Stipulation and Unopposed Motion For Substitution of Parties [DE 92] is

  hereby GRANTED. Accordingly, Defendants/Counterclaim Plaintiffs Apotex Inc. and Apotex

  Corp. are no longer parties to the above-captioned action; Accord BioPharma is substituted for

  Apotex Inc. and Apotex Corp. in the above-captioned matter; and, the case caption shall reflect

  the substitution of Accord BioPharma in place of Apotex Inc. and Apotex Corp.

         DONE AND ORDERED at Chambers, Fort Lauderdale, Broward County, Florida, this

  26th day of August, 2019.
Case 0:18-cv-61828-WPD Document 93 Entered on FLSD Docket 08/27/2019 Page 2 of 2




  Copies furnished to:


  Counsel of record




                                       2
